        Case 1:19-cr-00780-LAK Document 39 Filed 03/31/20 Page 1 of 1
                                           250 WEST 55TH STREET       MORRISON & FOERSTER LLP

                                           NEW YORK, NY 10019-9601    BEIJING, BERLIN, BOSTON,
                                                                      BRUSSELS, DENVER, HONG KONG,
                                                                      LONDON, LOS ANGELES, NEW YORK,
                                           TELEPHONE: 212.468.8000    NORTHERN VIRGINIA, PALO ALTO,
                                           FACSIMILE: 212.468.7900    SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                      SINGAPORE, TOKYO, WASHINGTON, D.C.
                                           WWW.MOFO.COM




March 31, 2020                                                       Writer’s Direct Contact
                                                                     +1 (212) 468.8049
                                                                     CCohen@mofo.com




VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    United States v. Sylvia G. Ash, 1:19-cr-00780 (LAK)


Dear Judge Kaplan:

         We represent defendant Sylvia G. Ash in the above-referenced case. We write
regarding the March 27, 2020 Southern District of New York Standing Order that suspends
all jury trials until June 1, 2020 because of the current COVID-19 pandemic (“Standing
Order”).

        Trial in this matter is currently scheduled to begin on May 18. In light of the
Standing Order and in the hope that further rescheduling can be avoided, Ms. Ash
respectfully requests that the first day of trial in this case be rescheduled for October 19,
2020. We have conferred with the government regarding the rescheduling of the trial and the
government consents to this request. Ms. Ash also requests that time be excluded under the
Speedy Trial Act between May 18, 2020 and October 19, 2020, should the Court order trial
to begin on that date.

Respectfully Submitted,



Carrie H. Cohen

cc by ECF: AUSAs Daniel Richenthal and Eli Mark
           G. Michael Bellinger, Co-Counsel for Sylvia G. Ash


ny-1895372
